Citation Nr: 1218811	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-02 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for hepatitis C.

2.  Whether new and material evidence has been received to reopen the claim for service connection for Meniere's disease (claimed as ear problems).

3.  Entitlement to a compensable rating for a flexion deformity of the left little finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to November 1978.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening the claim for service connection for Meniere's disease, reopened and denied the claim for service connection for hepatitis C on the merits, and continued a previously assigned noncompensable rating for a flexion deformity of the left little finger.

The Board notes that the December 2008 statement of the case addressed several issues in addition to the above.  However, in a January 2009 substantive appeal, the Veteran specifically limited his appeal to the issues listed above.  A timely substantive appeal was not submitted on any of the other issues.  Accordingly, the appeal is limited to the issues listed on the cover page.

The Board also notes that in the January 2009 substantive appeal, the Veteran expressed disagreement with the denial of service connection for chrondromalacia of the right knee.  In a May 2010 letter, the RO notified the Veteran that chrondromalacia of the right knee was not an issue on appeal.  (A September 2002 rating decision denied that claim, and the Veteran did not appeal that decision).  The RO invited the Veteran to return an enclosed VA Form 21-4138 (Statement in Support of Claim) if he wished to reopen his claim for service connection.  The Veteran has not subsequently submitted a claim for service connection for a right knee disability, and such a claim is not before the Board for consideration.


In January 2012 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issues of entitlement to service connection for hepatitis C and Meniere's disease and entitlement to a compensable rating for a flexion deformity of the left little finger are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In an unappealed September 2002 rating decision, the RO denied service connection for hepatitis C.

2.  Additional evidence associated with the claims file since the September 2002 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for hepatitis C and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received, the claim for entitlement to service connection for hepatitis C is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  Given the favorable decision in this case with respect to reopening the claims for service connection and the determination that remand is required for each claim on appeal, no further discussion of VCAA compliance is necessary.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for hepatitis C was denied in a September 2002 rating decision, among seven other claimed disabilities; the decision granted service connection for a left little finger disability and assigned a noncompensable rating.  The RO explained that service connection for hepatitis C was denied because there was no record of the Veteran being treated for symptoms of hepatitis C or a diagnosis of hepatitis C during military service; there was no record of exposure to blood products in service; and post service medical evidence showed a diagnosis of hepatitis C by a private doctor in 1997 and by VA clinicians in April 1999.  

In correspondence received in October 2002, the Veteran stated that he would like to submit a notice of disagreement with the September 2002 rating decision.  He did not specify which of the decisions regarding his nine claimed disabilities he disagreed with.  In a letter dated in November 2002, the RO enclosed a VA Form 21-4138 (Statement in Support of Claim) and asked the Veteran to use the form to specify exactly what he disagrees with about the decision, i.e., denial of issues(s), percent of disability granted, etc.  The Veteran did not respond or appeal this decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

Evidence of record at the time of that decision included service treatment records, his DD Form 214, private treatment records dated from April 1997 to June 2001 from several physicians, treatment records from the Birmingham VA Medical Center (VAMC) dated from January 1999 to June 2001, and multiple VA examination reports dated in August 2002.

The Veteran filed a request to reopen his claim for service connection for hepatitis C in May 2006.

This appeal arises from the RO's October 2007 decision that reopened the claim 
for service connection for hepatitis C.  In October 2007 the Veteran requested reconsideration of all of the issues denied in the October 2007 decision without submitting any additional evidence, and a November 2007 RO decision continued the previous denials.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the September 2002 RO decision includes private treatment records from several physicians dated from June 1997 to June 2006; treatment records from the Birmingham VAMC dated from June 2003 to October 2006; VA hand, thumb, and fingers examination reports dated in January 2007 and July 2011; and statements and hearing testimony from the Veteran.

The additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  Further, the evidence is material.  At the time of the prior denial, evidence of record did not identify any hepatitis C risk factors that applied to the Veteran, although the RO listed multiple recognized hepatitis C risk factors in a July 2002 letter to the Veteran and asked him to indicate which risk factor(s) applied to him.  

The new evidence includes several statements from the Veteran identifying in-service hepatitis C risk factors.  In a May 2006 private treatment record from D. H., M.D., he disclosed that he used intravenous drugs in the mid to late 1970s, and Dr. D. H. remarked that this is where the Veteran probably came in contact with the hepatitis C virus.  In his May 2006 application to reopen his claim for service connection, the Veteran stated that during military service he received medications intravenously and took drugs intravenously, and the needles used were not always clean.  In a July 2006 VA treatment note, he specified that he used intravenous heroin while in the military and was diagnosed with hepatitis C in 1994.  Then, in October 2006 he requested a letter from his VA physician stating that he probably acquired HCV (hepatitis C) while in the military since he was using intravenous drugs.  Finally, in June 2010 correspondence, the Veteran stated that he had done some research on hepatitis C as to the military using jet guns; he believed that he was subjected to the hepatitis C virus by the military not using clean needles on each veteran.  He also testified in January 2012 that he believed he contracted hepatitis C from contaminated immunization guns during military service.  Accordingly, as competent medical evidence confirms a hepatitis C diagnosis and the Veteran has identified possible risk factors for hepatitis C infection during military service that are not the result of willful misconduct, the claim must be reopened.


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for hepatitis C is reopened and to this extent only the appeal is allowed.


REMAND

Reopening the claim for service connection for hepatitis C does not end the inquiry.  Rather, the claim must be considered on the merits.  However, the Board concludes that additional development is required with respect to the hepatitis C claim before further appellate action can be taken.  In addition, the claims for an increased rating for flexion deformity of the left little finger and to reopen the claim for service connection for Meniere's disease (claimed as an ear condition) also require additional development.  

As noted above, the Veteran claimed in-service risk factors for hepatitis C infection, including intravenous medical treatment, intravenous drug use (identified specifically in July 2006 as heroin), and vaccinations by jet injectors or air guns.  

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) concluded that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," although there is a lack of any scientific evidence so documenting.  

The Veteran's DD Form 214 lists his primary specialty as Tac Comm Sys Oper Mech and related civilian occupation as radio mechanic.  Service treatment records indicate that he received numerous immunizations in 1976.  Service treatment records are negative for complaints, findings, or treatment suggestive of hepatitis C.  An April 1978 Military Client Intake Record shows that the Veteran's commander recommended alcohol and drug rehabilitative counseling.  The Veteran indicated that he used amphetamines and alcohol, but denied ever using opiates or cocaine.  An October 1978 separation examination report documented no identifying body marks, scars, or tattoos.  Service treatment records do not reflect any medical treatment administered intravenously as alleged.

In light of the above, the Board finds that a VA medical opinion is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's claims file should be provided to a VA infectious disease specialist or gastroenterologist to obtain an opinion as to the likelihood that the claimed in-service risk factors were the source of the Veteran's hepatitis C infection.

Regarding the claim for a compensable rating for a left little finger disability and the request to reopen the claim for service connection for Meniere's disease, the Board notes that in June 2010 the Veteran asked the RO to obtain treatment records from the Tuskegee, Montgomery, and Birmingham VA Medical Centers dated from January 2009 to the present.  A September 2011 supplemental statement of the case (SSOC) shows that the RO conducted an electronic review of VA treatment records from the Central Alabama Veterans Healthcare system, Montgomery/Tuskegee dated from August 2002 to January 2007 and from the Birmingham VAMC dated from January 2007 to June 2011.  Unfortunately, those treatment records have not been printed and associated with the paper claims file, nor are they contained within the Veteran's Virtual VA electronic claims file.  As a result, the Board is unable to review these treatment records, which may be relevant to the claim for a compensable rating for a left little finger disability or Meniere's disease.  

Therefore, relevant ongoing medical records should be requested, including VA treatment records from the Central Alabama Veterans Healthcare system, Montgomery/Tuskegee VA dated from August 2002 to the present and from the Birmingham VA Medical Center (VAMC) dated from January 2007 to the present.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his claimed hepatitis C, Meniere's disease, and left little finger disabilities.  After the Veteran has signed any appropriate releases, any identified records that are not duplicates of those already contained in the claims folder should be requested.  All attempts to procure records should be documented in the file.  

In addition, the AMC/RO should obtain relevant ongoing treatment records from the Central Alabama Veterans Healthcare system, Montgomery/Tuskegee VA dated from August 2002 to the present and from the Birmingham VAMC dated from January 2007 to the present.  These records should be associated with the Veteran's claims file or Virtual VA file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and his representative should be notified of such.

2.  After the above development has been completed to the extent possible, the claims file should be provided to a VA physician specializing in infectious diseases or gastroenterology to obtain an opinion as to the likelihood that the claimed risk factors were the source of the Veteran's hepatitis C infection.  

Following a review of the claims file, the examiner is requested to provide an opinion as to the following: 
a. Is it more likely, less likely, or at as least as likely as not (50 percent probability) that the Veteran's current hepatitis C was caused by his vaccinations by air gun injection during active service?  
b. Is it more likely, less likely, or at as least as likely as not (50 percent probability) that the Veteran's current hepatitis C was caused by his intravenous illegal drug use at any time (before, during, or after service)?
c. Is it more likely, less likely, or at as least as 
likely as not (50 percent probability) that the Veteran's current hepatitis C was caused by his unsubstantiated report of receiving intravenous medications in service?
Please provide the medical reasoning for your conclusions to include reference to medical treatises or studies if possible.  If a VA examination is deemed necessary to respond to the questions, one should be scheduled.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


